Title: To George Washington from Thomas Russell, 13 August 1795
From: Russell, Thomas
To: Washington, George


          
            Sir
            Boston August 13. 1795
          
          I have now the honor and the pleasure to Enclose to you a Copy of the Dissent of a number of the Citizens of Boston, to the doings of the Town, at their late meeting, relative to the Treaty with Britain; and also a Copy of the proceedings of the Boston Chamber of Commerce upon the same subject.
          The Instrument of dissent was signed only to Collect the Sentiments of the merchants & Traders, provisionally, not for the purpose of Attempting to influence or interfere with the measures of Government.
          But, having been represented in the public newspapers and other ways, as approving the Resolutions of the Town at that meeting, the merchants and others whose names are thereto subscribed, deem it expedient now to transmit to you, Sir, that Instrument with their names, together with the resolutions of the Chamber of Commerce.
          From these documents they presume it will most fully appear, that the general disposition of the merchants of Boston is not to reprobate, but to Approve of the decission of the Executive of the Union, upon that important subject, as wise & prudent in the present critical state of public affairs. with the Greatest Respect I have the honor, to be Sir, your very humble servant
          
            Thomas Russell
          
        